             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA                  :

vs.                                       : CRIMINAL NO.: 18-00114-KD

PATTY JANELLE REDDICK                     :

         Defendant.                       :



                        ACCEPTANCE OF GUILTY PLEA
                        AND ADJUDICATION OF GUILT


         Pursuant to the Report and Recommendation of the United States

Magistrate Judge (Doc. 19) and without any objection having been filed by the

parties, the Defendant’s plea of guilty to Count One of the Indictment is now

accepted and the Defendant is adjudged guilty of such offense.

         The sentencing hearing has been scheduled for March 15, 2019 at 10:00 a.m.

in Courtroom 4B, United States Courthouse, 155 St. Joseph St., Mobile, Alabama

36602.

         DONE and ORDERED this the 12th day of October 2018.



                                   s/ Kristi K. DuBose
                                   KRISTI K. DuBOSE
                                   CHIEF UNITED STATES DISTRICT JUDGE
